393 F.2d 479
UNITED STATES of America, Appellee,v.Roger Paul HOLLEN, Appellant.
No. 11871.
United States Court of Appeals Fourth Circuit.
Argued April 1, 1968.Decided April 4, 1968.

A. Tredway Layne, Richmond, Va.  (Court-appointed counsel), for appellant.  C. V. Spratley, Jr., U.S. Atty., and Michael Morchower, Asst. U.S. Atty., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Roger Paul Hollen, a prisoner at the Federal Reformatory, Petersburg, Virginia, participating in the work release program in the city of Petersburg, failed to return to the reformatory at the end of his work day and instead went to Washington, D.C. He was captured about twenty days later.  The facts and law fully sustain his conviction for escape. 18 U.S.C. 751 and 4082.


2
Affirmed.